SEABURY, J.
This is an action by mortgage brokers to recover commissions. The defendant authorized the plaintiffs to procure for it a loan of $26,000, secured by defendant’s bond and a mortgage upon real estate in 182d street owned by the defendant. A broker in the employ of the plaintiffs went with the president of the defendant *77company to a bank, and the officer of the bank stated that he would let the defendant know within 48 hours whether he would make the loan. The defendant’s president said that this would be satisfactory, and within that time the plaintiffs notified the defendant’s president that the bank had agreed to make the loan. The rulings of the court below precluded the plaintiffs from proving that they had procured a signed acceptance by the officers of the bank agreeing to make the loan. After the plaintiffs notified the president of the defendant company that the bank had accepted the loan, the latter discharged the plaintiffs, and said that it had procured the loan elsewhere. Upon the facts proved, the plaintiffs established a cause of action (Tanenbaum v. Boehm, 202 N. Y. 293, 95 N. E. 708), and it was error to dismiss the complaint.
Judgment reversed, and new trial ordered, with costs to the appellants to abide the event. All concur.